Case: 22-60093     Document: 00516489651         Page: 1     Date Filed: 09/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     September 29, 2022
                                  No. 22-60093
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   Roxanna Yamileth Cosme-Ramos; Michael Alexander
   Cosme,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A087 515 088
                            Agency No. A087 515 089


   Before Barksdale, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Roxanna Yamileth Cosme-Ramos, a native and citizen of El Salvador,
   petitions for review of the Board of Immigration Appeals’ (BIA) dismissing



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-60093       Document: 00516489651         Page: 2   Date Filed: 09/29/2022




                                    No. 22-60093


   her appeal from an order of an Immigration Judge (IJ) denying her application
   for asylum, withholding of removal, and relief under the Convention Against
   Torture (CAT). (Her minor son is a derivative applicant on her asylum
   application.) She asserts she showed eligibility for asylum and withholding
   of removal by establishing past persecution and a nexus between the harm
   alleged and a protected ground. (She does not contest the denial of her CAT
   claim.)
            Because Cosme failed to challenge in the BIA the IJ’s determination
   she had not shown Salvadoran government officials unable or unwilling to
   control her persecutors, our court lacks jurisdiction for her challenges
   concerning this determination. Martinez-Guevara v. Garland, 27 F.4th 353,
   360 (5th Cir. 2022) (explaining petitioner must administratively exhaust
   claims by presenting them to BIA); 8 U.S.C. § 1252(d)(1) (judicial review of
   orders of removal). And, the unexhausted determination’s being an essential
   element of her claims for relief, our court need not consider her persecution
   and nexus challenges because the lack of any essential element is fatal to the
   claim.    E.g., Jaco v. Garland, 24 F.4th 395, 406–07 (5th Cir. 2021)
   (“Applicants for asylum or withholding of removal must show that the
   government is unable or unwilling to control the applicant’s persecution.”
   (citation omitted)); INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (noting “[a]s
   a general rule courts and agencies are not required to make findings on issues
   the decision of which is unnecessary to the results they reach”).
            DISMISSED IN PART; DENIED IN PART.




                                         2